Citation Nr: 0002076	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-04 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to May 23, 1994 for 
the assignment of a 40 percent evaluation for the service 
connected chronic lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from April 1965 to July 1968.  

This appeal arises from a November 1996 rating decision of 
the Los Angeles, California Regional Office (RO) which 
assigned a 40 percent evaluation for the service connected 
chronic lumbosacral strain, effective from May 23, 1994.  A 
notice of disagreement was received in January 1997, a 
statement of the case was issued in March 1998, and a 
substantive appeal was received in May 1998.

The veteran appeared and testified at a Travel Board hearing 
in July 1999 before the undersigned member of the Board.  The 
representative indicated that the veteran was not currently 
pursuing a claim for a rating in excess of 40 percent for the 
service connected lumbosacral strain or a claim for any other 
disability such as foot drop.  For the purposes of this 
decision, therefore, the Board will limit the scope of its 
inquiry to the veteran's service connected lumbosacral 
strain, which is his only service connected disability.


FINDINGS OF FACT

1.  By rating decision in May 1993, entitlement to a rating 
in excess of 20 percent for lumbosacral strain was denied.  
Following receipt of notice of this action, the veteran did 
not file a timely appeal therefrom and the May 1993 denial is 
final.

2.  In June 1994, the veteran submitted a claim for a rating 
in excess of 20 percent for the service connected lumbosacral 
strain.

3.  A 40 percent evaluation for lumbosacral strain was 
granted by rating decision in November 1996, effective from 
May 23, 1994.

4.  A May 23, 1994 treatment report from Kaiser Permanente 
was considered by the RO to be the earliest date as of which 
it was factually ascertainable that the increase in 
disability had occurred.

5.  Treatment records prior to May 23, 1994 do not 
demonstrate the presence of severe lumbosacral strain.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
May 23, 1994 for the service connected lumbosacral strain 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 
C.F.R. § 3.400, Part 4 to include Diagnostic Code 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual background

A review of the rating history relative to the service 
connected lumbosacral strain shows that service connection 
and a 10 percent evaluation were granted by rating decision 
in December 1968.  By rating decision in September 1977, a 20 
percent evaluation was assigned effective from January 1977.  

By decision of the Board in March 1991, entitlement to a 
rating in excess of 20 percent for the service connected 
lumbosacral strain was denied.

By rating decision in May 1993, the 20 percent evaluation for 
lumbosacral strain was continued.  Notice of this rating 
action was sent to the veteran by letter of the same month.  
He did not file a timely appeal therefrom and that decision 
is final.  38 C.F.R. §§ 3.104, 20.302 (1999).

On June 22, 1994, the veteran submitted a claim for a higher 
evaluation for his service connected lumbosacral strain.  He 
referred to daily low back pain.  He indicated that he had 
been complaining of this problem to the VA for the past 4 
years.  Submitted with the claim was a June 1994 statement 
from Dr. Freedman which indicated that the veteran had a 
recent exacerbation of lumbar radicular pain syndrome with 
foot drop.  A MRI showed spinal stenosis.  

Received in August 1994 was a May 23, 1994 treatment record 
from Kaiser Permanente.  The veteran had increasing weakness 
of the right leg of 3 weeks duration.  The assessment was 
possible neuro dysfunction.  A MRI of the low back showed a 
moderate degree of diffuse constitutional spinal stenosis.  
No definite herniated disc was seen.  A June 6, 1994 
treatment statement from Kaiser included an assessment of 
chronic recurrent radicular pain syndrome improving and 
partial right peroneal palsy with a good prognosis over time.

By rating action in November 1996, the evaluation for chronic 
lumbosacral strain was increased from 20 percent to 40 
percent disabling.  It was noted that the veteran had filed 
an increased rating claim in June 1994.  Treatment records 
from Kaiser Permanente dated on May 23, 1994 showed that the 
veteran had lumbar radicular pain with foot drop.  It was 
determined that a 40 percent evaluation was warranted for 
lumbosacral strain from the date of treatment on May 23, 1994 
which demonstrated an increase in symptomatology.  

In a January 1997 notice of disagreement, the veteran 
contended that the medical records showed that the low back 
symptoms to include pain had started 8 to 10 years before.  

Received in April 1997 were treatment records from Kaiser 
Permanente dating from 1980 to 1990. 

Received in April 1997 were VA outpatient treatment records 
dating from November 1968 to December 1994 and several VA 
hospital summaries.

A February 1992 VA outpatient notation indicates that the 
veteran complained of increased low back discomfort since 
January 1992 when he did some heavy work.  X-rays reportedly 
were negative.  Pain was continuous but varied with position 
and activity and had been improving slowly.  Reportedly the 
veteran had had 2 exacerbations of low back strain since 
service.  The veteran walked with a stiff gait.  There was 
mild diffuse tenderness in the midline of the low back.  The 
diagnosis was lower back pain.  

A March 1993 VA hospital report shows that the veteran was 
referred for screening for possible participation in a drug 
treatment program.  The discharge diagnoses were acute 
exacerbation of cocaine dependency, borderline personality 
disorder, plantar wart, resurgence of cocaine use, and low 
level of functioning in the past year.  

X-rays of the low back on May 28, 1993 were interpreted as 
being negative.  A clinical history of back pain was 
reported.

The veteran testified in July 1999 that he believed that VA 
and private treatment records demonstrated that there had 
been an increase in his service connected lumbosacral strain 
prior to the filing of his claim for an increase.  


II.  Analysis

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  When a claim has 
been filed which meets the requirements of § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.  A report of examination or 
hospitalization will be accepted as an informal claim for 
benefits, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157.  

A 40 percent evaluation is warranted under Diagnostic Code 
(DC) 5295 for severe lumbosacral strain when there is 
evidence of muscle spasm on extreme forward bending, and loss 
of lateral spine motion, unilateral, in standing position; or 
there is evidence of listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The veteran filed the instant claim for an earlier effective 
date claim in June 1994.  The RO assigned a 40 percent 
evaluation for lumbosacral strain as of May 23, 1994, based 
on treatment records from Kaiser Permanente, as the date upon 
which an increased level of disability was factually 
ascertainable.  Under applicable criteria, the effective date 
of an increased rating may be up to one year prior to the 
date of claim if medical evidence is available showing 
entitlement to the increased rating.

A review of the pre-May 23, 1994 VA medical record shows 
ongoing treatment for many disabilities to include 
lumbosacral strain.  A VA low back x-ray in May 1993 was 
interpreted as being negative.  Clinical treatment for back 
pain was noted.  VA hospital summaries dealt primarily with 
disability other than that resulting from the service 
connected lumbosacral strain.  Moreover, private treatment 
records during the one year period prior to date of claim do 
not establish entitlement to an increased rating.  Although 
the veteran has submitted statements and testified that he 
suffered from severe lumbosacral strain prior to May 23, 
1994, the medical evidence falls far short of supporting this 
contention.  Accordingly, there is no basis upon which to 
assign an earlier effective date.


ORDER

Entitlement to an effective date prior to May 23, 1994 for 
the assignment of a 40 percent evaluation for the service 
connected chronic lumbosacral strain is denied.  

		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

